UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)November 16, 2009 NEW ENERGY SYSTEMS GROUP (Exact name of registrant as specified in the Charter) Nevada 000-49715 91-2132336 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) A-3 Xinglian Industrial Zone He Hua Ling, Pingxin Road, Xin Nan, Ping HuTown Longgang, Shenzhen China (Address of Principal Executive Offices) 86-755-6126-8588 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On November 16, 2009, New Energy Systems Group (the “Company”) held a conference call to discuss the Company’s results for the quarter ended September 30, 2009.
